ROBB, J.,
concurring in result with opinion.
In sentencing Lamar, the trial court stated:
*197[tlhe ... third aggravating factor is the fact that there are reduced charges. Defendant was facing 58 years, maybe 80 years, depending upon whether or not there were charges for habitual felon. And so there's a substantial benefit to this plea agreement from that point of view.
Tr. at 29-30. I agree with the majority that "the benefits Lamar received from the plea agreement more properly relate to the determination of whether the plea agreement is a significant mitigator." Slip op. at 4. There is a substantial difference, however, between saying that because of the benefit of the plea bargain the plea agreement is not a significant mitigator and saying it is an aggravator. Here, it is clear the trial court did not merely find that the plea agreement was not a significant mitigator. Because the trial court affirmatively stated it was considering the plea agreement to be an aggravator, I would hold the trial court abused its discretion.
When a trial court abuses its discretion in finding an aggravator, we will nonetheless affirm the sentence if we can say with confidence that the trial court would have imposed the same sentence even if it had not considered the improper aggravator. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind.2007), clarified on reh'g, 875 N.E.2d 218 (Ind.2007). Here, the trial court also identified Lamar's criminal history as an aggravator, and Lamar does not challenge that finding. Lamar's criminal history, as stated by the majority in its discussion of whether Lamar's sentence is inappropriate, is extensive and I can say with confidence that the trial court would have imposed the same sentence even if it had not improperly considered Lamar's guilty plea as an aggravator. I therefore concur in the result reached by the majority with respect to Lamar's abuse of discretion argument. As for the inappropriate sentence issue, I concur fully.